 1                                                                              Hon. Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9 AERO SAFETY GRAPHICS, INC.,
                                                            Case No. 2:18-cv-01098-RSM
10          Plaintiff,
                                                            ORDER GRANTING STIPULATED
11 v.                                                       MOTION TO TRANSFER ACTION TO
                                                            THE UNITED STATES DISTRICT
12 TERRASLATE PAPER, LLC,                                   COURT FOR THE DISTRICT OF
                                                            COLORADO
13          Defendant.
14             This matter having come before the Court on the parties’ Stipulated Motion to Transfer
15   Action to the United States District Court for the District of Colorado, the Court being advised
16   of the record, and good cause having been shown, IT IS HEREBY ORDERED that the motion
17   is GRANTED and:
18             (1) This action is hereby transferred to the United States District Court for the District of
19   Colorado, each party to bear its own costs and fees in connection with their jurisdictional
20   dispute, and
21             (2) TerraSlate Paper, LLC’s response to the First Amended Complaint shall be filed by
22   the later of January 11, 2019, or seven days following the District of Colorado’s receipt of this
23   action.
24             Dated this 17 day of December 2018.
25

26                                                    A
                                                      RICARDO S. MARTINEZ
27                                                    CHIEF UNITED STATES DISTRICT JUDGE
     Order Transferring Action                                                           HOLLAND & HART LLP
     (2:18-cv-01098-RSM) - 1                                                   222 South Main Street, Suite 2200
                                                                                 Salt Lake City, UT 84101-2194
                                                                                         Phone: (801) 799-5800
 1

 2

 3   Presented by
 4
     /s/Stephen G. Jones
 5   Stephen G. Jones #19334
     Attorneys for Defendant TerraSlate Paper, LLC
 6
     s/ Melvyn J. Simburg (with permission)_________________
 7
     Melvyn J. Simburg, WSBA #4773
 8   Attorneys for Plaintiff Aero Safety Graphics, Inc.

 9

10
     11673660_1
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     Order Transferring Action                                           HOLLAND & HART LLP
     (2:18-cv-01098-RSM) - 2                                   222 South Main Street, Suite 2200
                                                                 Salt Lake City, UT 84101-2194
                                                                         Phone: (801) 799-5800
